[Cite as State v. Steadman, 2012-Ohio-3135.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                    :     APPEAL NO. C-110751
                                                        TRIAL NO. B-1101526
        Plaintiff-Appellee,                       :

  vs.                                             :        O P I N I O N.

MICHAEL STEADMAN,                                 :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed


Date of Judgment Entry on Appeal: July 11, 2012


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Melynda J. Machol,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

J. Rhett Baker, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



J. H OWARD S UNDERMANN , Presiding Judge.

       {¶1}    On March 5, 2011, officers of a special unit trained to deal with vice

crimes, including guns and drugs, were investigating reports of drug activity at the

Last Laugh Bar. They had previously made arrests of persons for using and selling

drugs in the bar’s parking lot. One of the officers was sitting in an unmarked car

when he saw defendant-appellant Michael Steadman and another man leave the bar

and get into a car. One of the men was carrying an open container of alcohol. The

two men sat in the car for some time, so the officer called for uniformed police to

drive through the lot.

       {¶2}    Two officers pulled into the lot and shined a light into the suspected

vehicle. Both the driver and the passenger, Steadman, looked back at the police. The

officers testified that the driver made furtive movements and leaned forward so that

his face was not visible. He appeared to be trying to hide something.

       {¶3}    The two uniformed officers then approached the vehicle, one on each

side. The officer on the driver’s side encountered a strong smell of marijuana and

saw marijuana on the driver’s shirt and pants. The officer on the passenger side said

the odor of marijuana was coming from throughout the vehicle and was coming from

the passenger side as well. The officer asked Steadman to step out of the vehicle. As

Steadman did so, the officer saw an open container behind Steadman’s seat. The

officer then patted Steadman down and found Ecstasy pills and marijuana on his

person.

       {¶4}    Steadman was charged with aggravated possession of drugs in

violation of R.C. 2925.11(A). After the trial court denied his motion to suppress,

Steadman entered a plea of no contest and the trial court found him guilty. The trial

court sentenced him to one year of community control.



                                          2
                        OHIO FIRST DISTRICT COURT OF APPEALS



         {¶5}      In a single assignment of error, Steadman argues that the trial court

erred in overruling his motion to suppress. Steadman claims that his warrantless

search was not justified. He relies upon State v. Johnson, 10th Dist. No. 08AP-990,

2009-Ohio-3436, to support his claim that if one person in a vehicle has marijuana,

that alone does not justify the search of everyone in the car.

         {¶6}      An officer can stop someone if he has a reasonable suspicion that a

criminal activity may be taking place. Terry v. Ohio 392 U.S. 1, 20, 88 S.Ct. 1868, 20

L.Ed.2d 889 (1968). Here, an officer trained in vice matters was called to the scene

of an area where he observed activity that was consistent with prior reports of

criminal activity at the bar. Two men exited the bar and sat in a vehicle for some

time in the parking lot, one had an open container with him. These facts were

sufficient for a Terry stop.

         {¶7}      We next determine whether the warrantless search of Steadman was

valid.   The two officers who approached the vehicle noticed a strong smell of

marijuana coming from the vehicle. The officer approaching on the passenger side,

the side where Steadman was seated, testified that the smell came from his side of

the car as well.

         {¶8}      This same issue was addressed in State v Simmons, 8th Dist. No.

85297, 2005-Ohio-3428, ¶ 19-27. In that case, Simmons, a passenger in a car driven

by another, argued that the warrantless search of his person was invalid. The court

in that case stated that “[t]he odor of marijuana can alone provide probable cause for

a warrantless search.” Id. at ¶ 25. The court held that “[t]he officer’s detection of

burnt marijuana emanating from inside the vehicle established both a reasonable

articulable suspicion and probable cause to justify a warrantless search of Simmons.”

Id. at ¶ 26.



                                             3
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶9}    Because both the initial stop and the subsequent search of Steadman

were valid, the trial court properly overruled his motion to suppress. We, therefore,

overrule his sole assignment of error and affirm the judgment of the trial court.


                                                                  Judgment affirmed.

HENDON and DINKELACKER, JJ. concur.



Please note:
       The court has recorded its own entry this date.




                                           4